Citation Nr: 1454682	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  14-24 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to nonservice-connected death pension benefits.

4.  Entitlement to aid and attendance or housebound benefits.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran had recognized service in the United States Army Forces in the Far East (USAFFE) from December 1941 to April 1942, and with the Regular Philippine Army from April 1945 to February 1946.  He died in June 1946, and the Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Commonwealth of the Philippines.  

The Board acknowledges that the RO found new and material evidence had been received to reopen the cause of death claim, and denied the underlying service connection claim on the merits.  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

Service connection for the cause of the Veteran's death was previously denied by a January 1953 decision.  The Appellant was informed of this decision, including her right to appeal, and did not appeal.

The evidence received since the last prior denial of service connection for the cause of the Veteran's death was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.

The Veteran had no service-connected disabilities at the time of his death, nor he did he file a claim for VA benefits during his lifetime.

The preponderance of the competent and credible evidence of record is against a finding that a disability incurred during service caused or materially contributed to the Veteran's death or that the cause of his death is otherwise related to his military service.

The Veteran did not possess the requisite service to allow his surviving spouse to qualify for VA nonservice-connected death pension benefits.



CONCLUSIONS OF LAW

1.  New and material evidence having been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

2.  The criteria for establishing service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2014).

3.  The criteria for entitlement to accrued benefits have not been met.  38 U.S.C.A. § 5121(a) (West 2014); 38 C.F.R. § 3.1000(a) (2014).

4.  The criteria for nonservice-connected death pension benefits are not met.  38 U.S.C.A. §§ 1541 , 1543 (West 2014); 38 C.F.R. §§ 3.23, 3.158, 3.271, 3.272 (2014).

5.  The criteria for aid and attendance or housebound benefits are not met.  38 U.S.C.A. §§ 1311, 1315, 5102 (West 2014); 38 C.F.R. §§ 3.351, 3.352 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, however, the Board concurs with the determination that new and material evidence has been received to reopen the cause of death claim.  Therefore, no further discussion is required with respect to this aspect of the appeal.  Additionally, as detailed below the accrued benefits, nonservice-connected death pension, and aid and attendance or housebound benefits must be denied as a matter of law.  In VAOPGCPREC 5-2004 (July 23, 2004) VA's Office of General Counsel held that the law does not require either notice or assistance when the claim cannot be substantiated under the law or based on the application of the law to undisputed facts.  Similarly, the United States Court of Appeals for Veterans Claims (Court) has held that the duties to notify and assist are not applicable to matters in which the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

With respect to the underlying claim of service connection for the cause of the Veteran's death, the Board notes the Court has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In addition, the Court has held that in the context of a claim for dependency and indemnity compensation (DIC) benefits, section 5103(a) notice should include a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

In this case, the Appellant was sent pre-adjudication notice via a letter dated in January 2013, which is clearly prior to the September 2013 rating decision that is the subject of this appeal.  The Board notes that the Veteran has no service-connected disabilities during his lifetime; i.e., there were no such disabilities to identify in this correspondence.  The January 2013 letter did, in pertinent part, inform the Appellant of the evidence and information required to substantiate a cause of death claim based on a condition not yet service-connected, what information and evidence she must submit, and what information and evidence will be obtained by VA.  Consequently, the Board finds that the Appellant was notified and aware of the evidence needed to substantiate this claims and the avenues through which she might obtain such evidence, and of the allocation of responsibilities between herself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Appellant has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Appellant's service treatment records are on file, as are various post-service records.  Further, the Appellant has had the opportunity to present evidence and argument in support of the cause of death claim, and nothing indicates she has identified the existence of any relevant evidence that has not been obtained or requested.  In pertinent part, she indicated that the Appellant was self-treated from the time of his February 1946 separation from service in the Regular Philippine Army to his death in June 1946.  As part of her Substantive Appeal, she indicated that no hearing was desired in conjunction with this case.  Moreover, for the reasons detailed below, the Board finds that no development such as a competent medical opinion is warranted in this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the claimant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. At 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the claimant, and the claimant's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The Board acknowledges that the Appellant has noted the extent of the Veteran's military service in support of her appeal, as well as the extent of her own medical and financial problems at this time.  Although the Board is sympathetic to the Appellant and these arguments she has advanced, these arguments essentially constitute a theory of equitable relief.  The Board, however, is without authority to grant it on an equitable basis and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  In short, in the adjudication that follows the Board will examine the Appellant's claims based upon the evidence of record and the legal requirements for the benefits she is seeking on appeal.  

I.  Cause of Death

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. 3.312(a).  To constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b) .

To be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In this case, service connection for the cause of the Veteran's death was previously denied by a January 1953 decision.  The Appellant was informed of this decision, including her right to appeal, and did not appeal.  Moreover, the record does not reflect that any additional evidence relevant to this claim was physically of record within the one year period following the decisions; i.e., new and material evidence was not received within the appeal period of the January 1953 decision.  Consequently, this decision is final.  38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. 
§§ 3.156(b), 20.1100, 20.1103; Bond v. Shinseki, 659 F.3d 1362   (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In this case, the evidence received since the last prior denial includes a registered copy of the Veteran's death certificate that was certified by a physician in March 2009; as well as an affidavit completed by the Appellant explaining the reason for the delayed registration.  No such evidence was of record at the time of the prior denial.  Moreover, the evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been submitted, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In view of the foregoing, the Board finds the evidence received since the last prior denial of service connection for the cause of the Veteran's death was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  Therefore, new and material evidence has been received in accord with 38 C.F.R. § 3.156(a), and the claim is reopened.

Adjudication of the appeal does not end with the determination that new and material evidence has been received.  The Board must now address the merits of the underlying service connection claim.  In the adjudication that follows, the presumption that the evidence received to reopen is true without regard to the other evidence of record no longer applies.

The Board also wishes to reiterate the fact that the RO previously determined that new and material evidence had been received, and has addressed the merits of the underlying service connection claim.  Nevertheless, pursuant to the holdings of Barnett, supra, and Jackson, supra, the Board must still find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  Inasmuch as the RO has already addressed the merits of the service connection claim, the veteran is not prejudiced by the Board also addressing the merits of this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The Veteran's death certificate lists his cause of death as pulmonary tuberculosis, and no contributory cause is identified.  Granted, a January 1949 private doctor's statement attests to treating the Veteran for malignant malaria in the middle part of 1942, but even assuming the validity of this statement he was not specifically diagnosed with tuberculosis.  Moreover, this appears to have been a time between the Veteran's 1941 to 1942 and 1945 to 1946 periods of recognized service.  Further, it appears inconsistent with the fact that there was no indication of malaria or tuberculosis in the Veteran's service treatment records that are on file, to include an April 1945 examination report.  In fact, the Veteran's lungs were noted as being normal on that examination.

The Board acknowledges that tuberculosis may be presumed to have been incurred during active military service if manifested to a degree of 10 percent within three years after termination of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  However, in order for this presumption to apply the diagnosis must be made by legally approved methods.  For example, evidence of activity on comparative study of X-ray films showing pulmonary tuberculosis within the 3-year presumptive period provided by section 3.307(a)(3) will be taken as establishing service connection for active pulmonary tuberculosis subsequently diagnosed by approved methods.  38 C.F.R. § 3.371(a).  A diagnosis of pulmonary tuberculosis will be acceptable only when provided in (1) service department records; (2) VA medical records of examination, observation or treatment; or (3) private physician records on the basis of that physician's examination, observation or treatment of the Veteran and where the diagnosis is confirmed by acceptable clinical, X-ray or laboratory studies, or by findings of active tuberculosis based upon acceptable hospital observation or treatment.  38 C.F.R. § 3.374; Tubianosa v. Derwinski, 3 Vet. App. 181, 184 (1992).

In this case, the record does not reflect that the diagnosis of pulmonary tuberculosis on the Veteran's death certificate was made by any of the legally recognized approved methods.  Even though the registered copy of the Veteran's death certificate was certified by a physician in March 2009, there is no record to indicate this physician ever actually treated the Veteran to include an autopsy, or that medical records were reviewed in conjunction with this case.  In fact, the Appellant's own statements during this case attest to no post-service medical treatment for the Veteran.  For example, in an October 1952 Field Examiner's Report she attested to the fact that following his discharge from service the Veteran did not undergo any medical examination and treatment by a physician; no physician was in attendance at the time of his death; and that immediately following his death no representative of the local health office came to see his body.  Other statements in this Field Examiner's Report provided similar accounts.

The Board acknowledges that the Appellant has described the Veteran as being sickly following his periods of military service to include being thinner, coughing, and chest pain.  She also described his using local herbs for treatment, and there is other evidence that he used medications.  In other words, the record indicates he self-treated his symptoms.  

The Board does not doubt the sincerity of the Appellant's account of the Veteran's symptoms prior to his death.  Further, there are supporting accounts for these symptoms to include in the 1952 Field Examiner's Report.  However, neither the Appellant nor any of the individual who provided supporting evidence of these symptoms are shown to have the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, these contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

In view of the foregoing, the Board finds that the notation of pulmonary tuberculosis on the Veteran's death certificate was not based upon any of the approved methods legally recognized by VA to diagnose this disability.  Further, this is consistent with a December 1952 Dependents' Pension Board determination that the cause of the Veteran's death was unknown even though it was found to probably be of acute nature.

The Board also acknowledges that the Appellant contended that the Veteran was held as a prisoner-of-war (POW) during his military service, and submitted lay statements in support of this assertion.  However, as detailed in a January 2013 VA administrative decision the Veteran may not be recognized as a former POW.  In pertinent part, it was noted that the Service Department certification did not indicate any POW status for the Veteran; that the National Personnel Records Center (NPRC) indicated in April 2013 that the Veteran did not acquire POW status; that a search of the POW microfiche maintained by the Manila RO and of the online database World War II Prisoners of Japanese Data failed to show the Veteran's name; and that the supporting lay statements were considered mere hearsay because they did not have personal knowledge of the Veteran's incarceration.

The Board also notes that even if VA were to recognize the Veteran as a former POW, it would not affect the outcome of this case.  For example, while 3.309(c) provides that service connection may be established for certain disabilities recognized as related to POW status, tuberculosis is not listed as one of those conditions.  Moreover, as discussed above the notation of pulmonary tuberculosis was not made by one of the legally recognized approved methods for such a diagnosis.  Therefore, service connection may not be established for the cause of the Veteran's death based upon such a diagnosis.

The Board further finds that no additional development, to include a competent medical opinion, is warranted based upon the facts of this case.  In pertinent part, the only disability identified as the cause of the Veteran's death was tuberculosis; and, as detailed above, the Board has determined this notation on the death certificate is not reliable as it was not made based upon any of the legally approved methods for such.  The Board also reiterates there was no indication of tuberculosis in the service treatment records, or any other disability.  Moreover, the Appellant's own statements are to the effect the Veteran was self-treated, and was not evaluated by a competent medical professional prior to or at the time of his death.  As such, the exact nature of the cause of the Veteran's death is purely speculative, and any medical opinion relating the cause of death to his recognized service would not be in accord with the facts of this case.

For these reasons, the Board finds the preponderance of the competent and credible evidence of record is against a finding that a disability incurred during service caused or materially contributed to the Veteran's death or that the cause of his death is otherwise related to his military service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal with respect to this claim must be denied.

II.  Accrued Benefits

Upon the death of a veteran, certain persons shall be paid periodic monetary benefits to which the veteran was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a) . 

A veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision in order for a surviving spouse to be entitled to accrued benefits.  See Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).

In this case, the Veteran had no service-connected disabilities at the time of his death.  Moreover, the record does not reflect he ever filed a claim for VA benefits during his lifetime.  As such, the Appellant has no legal entitlement to accrued benefits.  Therefore, this claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (When the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).

III.  Death Pension

The law authorizes the payment of a pension to a Veteran of wartime who has the requisite service and who is permanently and totally disabled from one or more nonservice-connected disabilities not due to the Veteran's own willful misconduct.  38 U.S.C.A. §§ 1502, 1521.  "Veteran" means a person who served in the active military, naval or air service and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d). "Veteran of any war" means any veteran who served in the active military, naval or air service during a period of war.  38 C.F.R. § 3.1(e) .

A Philippine Veteran is limited by law to the award of a narrowly defined set of benefits.  Service as a Philippine Scout is included for pension, compensation, DIC and burial allowances, except for those inducted between October 6, 1945, and June 30, 1947, inclusive, which are included for compensation benefits, but not for pension benefits.  38 U.S.C.A. § 107(b) ; 38 C.F.R. § 3.40(a), (b) .

Service prior to July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines in the service of the Armed Forces of the United States, also referred to as USAFFE and includes recognized guerilla service, is qualifying service for compensation, DIC, and burial allowance.  However, it is not qualifying service for VA pension benefits.  38 U.S.C.A. §§ 107, 1521; 38 C.F.R. §§ 3.40, 3.41.  Recognized guerrilla service and reenlistments of Philippine Scouts in the Regular Army from October 6, 1945 to June 30, 1947 are also not included for pension benefits.  See 38 U.S.C.A. § 107; 38 C.F.R. §§ 3.7(p), 3.40(b) and (d), 3.203. 

As already noted, Veteran had recognized service in the USAFFE from December 1941 to April 1942, and with the Regular Philippine Army from April 1945 to February 1946.  In other words, the Veteran did not possess the requisite service to allow his surviving spouse to qualify for VA nonservice-connected death pension benefits.  Accordingly, this claim must be denied as a matter of law.  See Sabonis, supra.



IV.  Aid and Attendance

The Board observes that DIC and death pension benefits may be paid to a surviving spouse of a Veteran at a higher rate based upon his or her need for regular aid and attendance or being housebound.  See 38 U.S.C.A. §§ 1311, 1315, 5102 (West 2014); 38 C.F.R. §§ 3.351, 3.352.  However, as detailed above, the Board has determined service connection is not warranted for the cause of the Veteran's death; and that the Appellant has no legal entitlement to nonservice-connected death pension benefits.  Consequently, this claim must be denied as a matter of law.  See Sabonis, supra.


ORDER

New and material evidence having been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death, the claim is reopened.  To this extent only, the benefit sought on appeal is allowed.

Service connection for the cause of the Veteran's death is denied.

Entitlement to accrued benefits is denied.

Entitlement to nonservice-connected death pension benefits is denied.

Entitlement to aid and attendance or housebound benefits is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


